Citation Nr: 9918059	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises
at the Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the appellant has filed a timely notice of 
disagreement with a decision denying a request for a waiver 
of an indebtedness in the calculated amount of $64,292.00.

2.  Entitlement to service connection for a neck and spinal 
cord injury.

3.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Board of Veterans' Appeals


INTRODUCTION

The appellant had active duty service from May 1953 to May 
1955.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1996 decision by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(CWC) at the St. Petersburg, Florida, Regional Office (RO), 
which determined that the appellant had not submitted a 
timely notice of disagreement with the CWC's December 1992 
decision denying his request for a waiver of an overpayment.

The appellant's claims for service connection for irritable 
bowel syndrome and neck and spinal cord injury are the 
subject of the remand portion of this decision.  

The Board notes that in a statement dated in February 1999, 
the appellant requested aid and attendance benefits on behalf 
of his spouse.  This issue is referred to the RO for further 
action.  

In a statement dated in November 1998, the appellant reported 
that in September 1993, he was advised that VA would deduct 
funds from his pension benefits until his debt was paid in 
full.  He indicated that he was under the impression that his 
debt was being paid off from withholdings during the past 
several years.  The record indicates that in September 1992, 
he was notified that his pension benefits were terminated and 
that if his family income was reduced below the maximum 
pension rate, he should submit a VA Form 21-0517-1.  The 
Board notes that such form was subsequently submitted in 
April 1993.  However, the record does not indicate that the 
RO addressed this matter.  It is thus being referred to the 
RO for further action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In October 1992, the appellant requested a waiver of a VA 
overpayment and that request was denied by means of a 
December 1992 decision.

3.  The appellant submitted a notice of disagreement in April 
1993. 


CONCLUSION OF LAW

The requirements for a timely notice of disagreement have 
been met. 38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 
20.201, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The Board finds that all relevant facts have been 
properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant began receiving VA pension benefits in 1980.  
In 1992, the RO determined that he had failed to report 
certain income that was earned by his spouse on his 1989 
annual eligibility verification report.  The RO terminated 
his pension benefits effective from February 1989, thereby 
creating an overpayment in the calculated amount of 
$64,292.00.  The appellant was notified of that overpayment 
by means of a September 1992 notification letter.

By means of a letter received in October 1992, the appellant 
requested waiver of the overpayment at issue.  The CWC denied 
his waiver request by means of a December 1992 decision.  

In April 1993, VA received a duplicate copy of the 
appellant's original waiver request.  Also at that time, VA 
received a financial status report, dated in April 1993, in 
which the appellant reported that he could not pay his 
monthly expenses.  VA subsequently (in April 1993) sent the 
appellant a letter notifying him that his notice of 
disagreement (NOD) had been forwarded to the CWC for 
consideration, and that no further action on his part was 
required at that time.

In June 1993, VA received a letter from the appellant's 
Congressman, dated in May 1993.  Along with this letter were 
duplicate copies of the appellant's original waiver request 
as well as the April 1993 financial status report; the 
Congressman requested that VA look into the matter.  By means 
of a July 1993 letter, VA advised the Congressman that the 
CWC had determined that a photocopy of the original waiver 
request did not constitute an appeal, and that the updated 
financial status report did not constitute additional 
evidence to strengthen a claim or an appeal.  The record 
neither indicates that VA sent a copy of this letter to the 
appellant, nor does the record indicate that VA directly 
notified the appellant that the April 1993 submissions were 
no longer being accepted as an NOD.  

Subsequently, in February 1994, the appellant, through his 
attorney, submitted several statements, to include another 
NOD, as well as a request to reopen his waiver claim.  By 
means of a July 1996 decision, the CWC determined that the 
February 1994 NOD was untimely.  

During hearings held in October 1996 and February 1999, the 
appellant testified that he was at all times under the 
impression that a timely appeal had been filed.  He stated 
that he was not notified that his April 1993 submissions were 
not accepted as an NOD. 

A claimant, or his or her representative, must file an NOD 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him or her.  Otherwise, that 
determination will become final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  A written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute an NOD.  38 C.F.R. § 20.102.

Having considered the evidence of record and the applicable 
laws, the Board finds that the appellant has submitted a 
timely NOD.  As mentioned above, the appellant's waiver 
request was denied by the CWC in December 1992.  In April 
1993, VA received various documents from the appellant and he 
was notified that those documents were accepted as an NOD.  
The record does not indicate that VA later notified him 
otherwise, and, therefore, there was no reason for him to 
take further action to continue his appeal.  The Board 
concludes that VA's original acceptance of the April 1993 
submissions as an NOD must stand as such.  As the NOD was 
filed within one year of the CWC determination, the Board 
finds that a timely NOD was filed.


ORDER

The appellant has filed a timely notice of disagreement with 
a decision denying a request for a waiver of an indebtedness 
in the calculated amount of $64,292.00.


REMAND

The Board notes that the appellant's claim for service 
connection for neck and spinal cord injury as well as 
irritable bowel syndrome was denied by means of a September 
1993 rating action.  In February 1994, a notice of 
disagreement was filed on this issue.  The RO has not yet 
issued a statement of the case on this matter.  This should 
be accomplished.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should continue the 
appropriate development of the issue of 
the waiver of indebtedness which is 
currently in appeal status.

2.  The RO should take the necessary 
steps to issue a statement of the case on 
the issue of entitlement to service 
connection for irritable bowel syndrome 
and neck and spinal cord injury 
residuals.  The claim should then be 
returned to the Board only if it is 
perfected by the filing of a timely 
substantive appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals





